Exhibit 10.3

 

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (the “Settlement and Release Agreement”)
is made this 16th day of August, 2002 (the “Effective Date”), by and between
Enchira Biotechnology Corporation, a Delaware corporation (the “Company”), and
Paul G. Brown, III (“Brown”).

 

R E C I T A L S

 

WHEREAS, Brown and the Company entered into that certain Employment Agreement
dated July 18, 1995, as amended by that certain First Amendment to Employment
Agreement dated April 18, 2000, as further amended by that certain Second
Amendment to Employment Agreement dated April 2, 2002, to be effective as of
January 1, 2002 (collectively, the “Employment Agreement”); and

 

WHEREAS, Brown and the Company entered into that certain Settlement and Release
Agreement (the “Original Release”) dated May 7, 2002 whereby in exchange for
certain retention payments by the Company to Brown, which Brown accepted, Brown
agreed to forgo certain severance obligations set forth in his Employment
Agreement and further agreed to settle any claims that he may have had with the
Company and release the Company from any liability he may claim as of May 7,
2002; and

 

WHEREAS, concurrently with the execution of the Original Release, the Company
paid to Brown an initial payment of $75,000 and deposited with Southwest Bank of
Texas, N.A., a Texas banking corporation, a second payment in the amount of
$75,000 to be held in escrow (the “Second Payment”) payable to Brown under
certain conditions as set forth in Section 1B. of the Original Release,
including, but not limited to, the termination of the Employment Agreement and
the execution of this Settlement and Release Agreement; and

 

WHEREAS, the Company desires to engage Brown as a consultant, and Brown desires
to accept such engagement as a consultant of the Company.

 

NOW, THEREFORE, in consideration of the execution, delivery and performance of
this Settlement and Release Agreement, and for other good and valuable
consideration, the parties hereto intending to be legally bound, mutually agree
as follows:

 

1.             Termination, Resignation and Payment.

 

A.            Termination of Employment Agreement.  As of the date hereof, the
parties hereby terminate the Employment Agreement and except as provided in B.
below, the Company hereby releases Brown from any and all further obligations
arising under the Employment Agreement.  Brown hereby acknowledges termination
of the Employment Agreement and releases the Company from any and all further
obligations arising under the Employment

 

--------------------------------------------------------------------------------


 

Agreement including, without limitation, the provisions thereof providing for
the Company’s payment of severance to Brown.

 

B.            Termination of Non-Competition Provisions.  The Company agrees
that upon expiration or termination of the Consulting Agreement, as defined
below, other than for cause, it will release Brown from the provisions of
Section 5.6 of the Employment Agreement and expressly agrees that Brown shall be
permitted to engage in competitive activities following the date of such
termination or expiration; provided, however, that the remaining nondisclosure,
inventions and confidentiality provisions of Section 5 of the Employment
Agreement or such similar provisions as are set forth in the Consulting
Agreement (as defined below) shall continue to survive on the terms provided
therein and Brown shall continue to be bound by the terms thereof.

 

C.            Consulting Agreement.  Notwithstanding Section 1B. of the Original
Release which contemplates Brown’s resignation as an officer and/or director as
a condition to Brown’s receipt of the Second Payment, the Company desires to
engage Brown as a consultant, and Brown desires to accept such engagement as a
consultant of the Company, in accordance with the terms of that certain
Consulting Agreement between Brown and the Company dated of even date herewith
(the “Consulting Agreement”), a form of which is attached hereto as Exhibit A.

 

D.            Payment by the Company.  The Company agrees to, and concurrently
with the execution of this Settlement and Release Agreement and the Consulting
Agreement does hereby, pay Brown a lump sum severance payment in the amount of
the Second Payment, with such interest thereon, if any, (the “Severance
Payment”) in consideration for Brown’s termination of the Employment Agreement,
entering into the Consulting Agreement and for the releases contained herein,
among other things.  The Severance Payment will be subject to all legally
required taxes, deductions and withholdings.  The Severance Payment paid under
this Settlement and Release Agreement is in lieu and amendment of any other
severance benefits that may otherwise be payable to Brown (including, without
limitation, those provided in the Employment Agreement), except for such
benefits required to be provided by law.  The consideration represented by the
Severance Payment is allocated among the waivers and releases contained in this
Section 1.D. and Section 2 as follows:  (i) 5% of the Severance Payment ($3,750,
with any interest thereon) shall be allocated to Brown’s waiver and release of
any claims under the Age Discrimination Employment Act of 1967, as amended, and
(ii) the remaining 95% of the Severance Payment ($71,250, with any interest
thereon) shall be allocated to Brown’s amendment, waiver and release with
respect to the severance benefits payable to Brown pursuant to the Employment
Agreement as provided in this Section 1.D. and all other remaining claims
described in Section 2.

 

2.             Waiver and Release by Brown.  Brown hereby waives any and all
claims, charges, complaints, liabilities, obligations, promises, agreements,
contracts, damages, actions, causes of action, suits, accrued benefits or other
liabilities of any kind or character, whether known or hereafter discovered,
arising in connection with or otherwise relating to the Employment Agreement,
including, but not limited to, termination of same, and his relationship

 

2

--------------------------------------------------------------------------------


 

with the Company, that he has or may have against the Company, its officers,
directors, shareholders, agents and employees and the successors and assigns of
each, and all other persons, firms, partnerships, or corporations in control of,
under the direction of, or in any way presently or formerly associated with the
Company (the “Company Released Parties”) of any kind whatsoever, including, but
not limited to, allegations of wrongful termination, breach of contract (other
than in connection with this Settlement and Release Agreement), intentional
infliction of emotional distress, negligent infliction of emotional distress,
defamation, invasion of privacy, any action in tort or contract (including any
action under the Company’s charter documents), any claims arising under and/or
for any alleged violation of any federal, state, or local law (including, but
not limited to, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq., the
Equal Pay Act, 29 U.S.C. § 206; the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) 29 U.S.C. § 1001 et seq. (non-vested rights), the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Age
Discrimination Employment Act of 1967, as amended (“ADEA”), 29 U.S.C. § 621 et
seq., the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq., the
National Labor Relations Act, 29 U.S.C. §§ 151 et seq., the Family and Medical
Leave Act of 1993, 29 U.S.A. § 2601 et seq., the Worker Adjustment and
Retraining Notification Act (WARN), 29 U.S.C., § 2101 et seq., the Occupational
Safety and Health Act, as amended, the Texas Commission on Human Rights Act,
Texas Labor Code § 21.001 et seq., the Texas Payday Act, Texas Labor Code, §
61.01 et seq., the Texas Workers’ Compensation Statute, Texas Labor Code
§ 451.0001 et seq., and any other employment or civil rights act) and any and
all claims for severance pay, bonus payments and, except as provided by law,
benefits under any compensation or employee benefit plan, program, policy,
contract, agreement or other arrangement of the Company (including the
Employment Agreement) and does hereby release and forever discharge all of the
Company Released Parties of and from any and all debts, claims, demands,
damages, actions, causes of action, or liabilities of any nature whatsoever
arising in connection with or otherwise relating to the Employment Agreement,
including, but not limited to, termination of same, and his relationship with
the Company, that Brown shall or may have against any of the Company Released
Parties.

 

3.             Confidentiality.  Each party agrees to hold and maintain
confidential and not disclose to any third party the terms and conditions of
this Settlement and Release Agreement including, without limitation, the
consideration provided for by this Settlement and Release Agreement; provided,
however, that the foregoing shall not apply to any disclosure: (i) that may be
required to the extent compelled by legal process, a government agency or court
order or otherwise required by applicable laws or regulations, (ii) that may be
required to enforce either party’s rights hereunder or (iii) to either party’s
attorneys, accountants and other professional advisors to whom disclosure is
necessary to accomplish the professional purposes for which such party has
consulted such professional advisors.  Each party understands and agrees that in
the event such party breaches any of the terms of this Section 3, such party
shall be liable to the other party for actual damages suffered by such other
party caused by such breach.

 

4.             Company Representations and Warranties.  The Company has all
requisite power, authority (corporate and other) and legal right to execute,
deliver, enter into, consummate and perform this Settlement and Release
Agreement.  The execution, delivery and performance of this Settlement and
Release Agreement by the Company have been duly authorized by all

 

3

--------------------------------------------------------------------------------


 

required corporate and other actions.  The Company has duly executed and
delivered this Settlement and Release Agreement.  This Settlement and Release
Agreement constitutes the legal, valid and binding obligation of the Company
enforceable in accordance with its respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to the
rights of creditors generally and except that the enforceability of any
indemnification provisions contained in this Settlement and Release Agreement
may be subject to considerations of public policy.

 

5.             Effective Date.  Insofar as this Settlement and Release Agreement
relates to the waiver and release of any claims under ADEA, such waiver and
release will become effective on the next business day following seven (7) days
from the date set forth above.  In all other respects, the terms and provisions
of this Settlement and Release Agreement, including, without limitation, all
other waivers and releases of Brown contained herein, are effective as of the
date set forth above.

 

6.             Governing Law.  This Settlement and Release Agreement shall be
governed by the laws of the State of Texas.

 

7.             Payment of Legal Fees.  If any party is required to engage in any
proceedings, legal or otherwise, to defend or enforce its rights under this
Settlement and Release Agreement, such party, if successful, shall be entitled
to recover from the other party which is in breach of its duties hereunder, in
addition to any other remedy or sums due, the reasonable attorneys’ fees and
disbursements and costs of such proceeding incurred in connection therewith.

 

8.             Counterparts.  This Settlement and Release Agreement may be
executed in more than one counterpart, each of which shall be an original, but
all of which, taken together, shall be and remain one instrument.

 

9.             Headings.  The headings of the several sections of this
Settlement and Release Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.

 

10.           Severability.  If one or more of the provisions in this Settlement
and Release Agreement are deemed void by law, then the remaining provisions will
continue in full force and effect.

 

11.           Time for Review; Revocation.  Brown understands that insofar as it
relates to the waiver and release of any claims under the ADEA, he has
forty-five (45) days within which to consider this Settlement and Release
Agreement and that the portion of this Settlement and Release Agreement relating
to the waiver and release of any claims under the ADEA is revocable by him for a
period of seven (7) days following the execution of this Settlement and Release
Agreement, and if not so revoked, will become effective and enforceable after
such period of seven (7) days.

 

4

--------------------------------------------------------------------------------


 

12.           Review by Brown and Counsel.  Brown expressly represents and
warrants to the Company that he has completely read this Settlement and Release
Agreement prior to executing it, has had an opportunity to review it with his
counsel, has been offered forty-five (45) days within which to consider this
Settlement and Release Agreement and to understand its terms, contents,
conditions and effects and has entered into this Settlement and Release
Agreement knowingly and voluntarily.

 

IN WITNESS WHEREOF, the parties hereto have caused this Settlement and Release
Agreement to be executed as of the day and year set forth above.

 

 

 

 

ENCHIRA BIOTECHNOLOGY CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William E. Nasser

 

 

 

Name:

William E. Nasser

 

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

BROWN

 

 

 

 

 

 

 

  /s/ Paul G. Brown, III

 

 

 

Paul G. Brown, III

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Consulting Agreement

 

(See attached)

 

--------------------------------------------------------------------------------